Citation Nr: 0930924	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-39 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
bilateral hearing loss from October 27, 2003 to June 16, 
2006. 
 
2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss from June 17, 2006.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
November 1952.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2004 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that granted service connection for 
bilateral hearing loss.  The Veteran was awarded a zero 
percent rating, effective from the date of service connection 
on October 27, 2003.  He appealed for a higher initial 
disability evaluation.  Therefore, analysis of this issue 
requires consideration of the rating to be assigned effective 
from the date of the award of service connection. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the appeal, by rating action dated in 
January 2007, the zero percent rating for bilateral hearing 
loss was increased to 40 percent, effective from June 17, 
2006.  However, on a claim for higher rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  It therefore follows that the 
claim remains in controversy where less than the maximum 
available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993). Thus, the appellant's appeal continues.

Following review of the record, the issue of entitlement to 
an evaluation in excess of 40 percent for bilateral hearing 
loss from June 17, 2006 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim of entitlement to an initial 
(compensable) rating for bilateral hearing loss from October 
27, 2003 to June 16, 2006 have been accomplished.

2.  Between October 27, 2003 and June 16, 2006, bilateral 
hearing loss was manifested by no more than Level II hearing 
in each ear.  


CONCLUSION OF LAW

The criteria for an initial (compensable) rating for 
bilateral hearing loss from October 27, 2003 to June 16, 2006 
have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms associated with 
service-connected bilateral hearing loss should have entitled 
him to a higher disability rating between October 27, 2003 
and June 16, 2006.  He presented testimony on personal 
hearing in June 2006 to the effect that his hearing was 
extremely impaired when he first went to VA and that he was 
prescribed hearing aids at that time.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied in November 2003 prior 
to the initial decision on the claim of entitlement to an 
service connection for hearing loss, and thereafter in July 
2008 as to entitlement to an initial (compensable) rating for 
bilateral hearing loss from October 27, 2003 to June 16, 
2006.  The Board also finds that VA has made the required 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim.  The whole of the 
evidence has been carefully considered, including the 
veteran's statements.  He was afforded a VA examination in 
this regard in February 2004.  VA clinical records have been 
received.  The Veteran presented testimony on personal 
hearing in June 2006.  The Board thus finds that further 
assistance from VA would not aid the veteran in 
substantiating the claim, and that VA does not have a duty to 
assist that is unmet with respect to this aspect of the 
claim. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85 (2009).

In addition to the hearing loss criteria above, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa [C.F.R. § 4.85], whichever results in the higher 
numeral. 38 C.F.R. § 4.86(a) (2009).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed. See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85 (2009).

Factual Background and Legal Analysis

The Veteran filed a claim for service connection for hearing 
loss in October 2003.  VA outpatient clinical records dating 
from March 2002 were received showing that he received 
treatment between September and October 2003 for hearing 
complaints for which he was fitted for hearing aids.  The 
appellant was afforded a VA audiology compensation and 
pension examination in February 2004.  Audiometric evaluation 
disclosed pure tone thresholds of 40/65/90/100 and 
40/65/85/95 at the 1000/2000/3000/4000 Hertz frequencies in 
the right and left ears, respectively.  The average pure tone 
threshold loss was 74 decibels in the right ear and 71 
decibels in the left ear.  Speech recognition scores were 92 
percent in each ear.  A diagnosis was rendered of mild 
sloping to profound sensorineural hearing loss, bilaterally.  
These clinical findings correlate to auditory acuity numeric 
designations of Level II hearing loss in the right ear, and 
Level II hearing in the left ear according to VA rating 
criteria. See 38 C.F.R. § 4.85, Table VI for which a zero 
percent disability rating is warranted. 

The veteran's hearing was evaluated again for VA compensation 
purposes on July 17, 2006.  Audiometric evaluation on this 
occasion disclosed pure tone threshold averages of 
60/70/105/105 and 55/70/90//105 at the 1000/2000/3000/4000 
Hertz frequencies in the right and left ears, respectively.  
The average pure tone threshold loss was 85 decibels in the 
right ear and 80 decibels in the left ear.  Speech 
recognition scores were 64 percent in each ear.  The examiner 
stated that the veteran had moderate to profound 
sensorineural hearing loss.  These clinical findings 
correlate to auditory acuity numeric designations of Level 
VIII hearing in the right ear and Level VII hearing in the 
left ear according to VA rating criteria. See 38 C.F.R. 
§ 4.85, Table VI for which a 40 percent disability rating has 
been awarded.

Although the Veteran asserts that he is entitled to a higher 
disability rating from the date of service connection, the 
clinical evidence does not support his contentions.  In this 
regard, the Board has compared the audiometry results from 
the VA compensation examinations in 2004 and 2006, and 
considered the other evidence of record.  This evidence 
reflects that the veteran's hearing deficit in 2004, obtained 
by the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests, did not entitle him to a 
compensable or higher rating for hearing loss.  Although the 
VA audiometric results in 2006 indicate that his hearing 
acuity had substantially diminished since VA examination in 
2004, this fact does not alter the prior findings which do 
not comport with the criteria for more than a zero percent 
rating between October 27, 2003 and June 16, 2006. See 38 
C.F.R. § 4.85.

Additionally, since the Veteran's pure tone thresholds at 
each of the relevant frequencies on the 2004 evaluation were 
not all 55 decibels or more, or less than 30 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz, he did not meet 
the criteria for a higher disability evaluation under 38 
C.F.R. § 4.86(a) or § 4.86(b) (2009).  

The Board points out that there is no clinical evidence of 
record between October 27, 2003 and June 16, 2006 showing 
that the Veteran's hearing results approximated the criteria 
for a higher evaluation for bilateral hearing loss since the 
date of the grant of service connection. See Fenderson v. 
West, 12 Vet. App. 119 (1999).  It was not until July 2006 
that examination findings were shown to entitle him to a 
higher rating.  Under these circumstances, a rating in excess 
of zero percent for bilateral hearing loss between October 
27, 2003 and June 16, 2006 is not warranted.  In a case where 
the law and not the evidence is dispositive, the claim must 
be denied because of the lack of entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, 
should information from that time frame become available 
which compels a different result, VA would be obligated to 
review and reevaluate this matter.  

Additionally, the disability picture presented by the 
appellant's hearing loss between October 27, 2003 and June 
16, 2006 is not shown to be exceptional or unusual in any 
way, and thus does not provide a basis for allowance of an 
extraschedular evaluation.  For example, it has not been 
shown that his hearing problem markedly interfered with 
employment or resulted in frequent hospitalizations.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2009). See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
doctrine of reasonable doubt is not for application in this 
instance. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); 38 C.F.R. § 4.21 (2009).


ORDER

Entitlement to an initial compensable rating from October 27, 
2003 to June 16, 2006 for bilateral hearing loss is denied.


REMAND

Review of the record discloses that when the Veteran 
initially sought treatment for hearing impairment at VA, VA 
outpatient records note that he had a hearing evaluation on 
September 16, 2003.  Other information of record indicates 
that he also had a hearing evaluation on October 21, 2003 
prior fitting of hearing aids.  The record reflects that 
despite several requests, copies of the audiogram results 
from those dates have still not been made available for 
review.  The Board must assume that the Veteran had an 
audiogram prior to being issued hearing aids.  This 
information is critical to his claim for a higher rating and 
another request should be made through all available channels 
until the cited records are retrieved.  

Additionally, the record reflects that the Veteran last had a 
VA audiology examination for compensation and pension 
purposes in September 2006.  At that time, it showed that 
hearing impairment as compared to a prior examination in 2004 
had dramatically increased.  The Veteran should be afforded a 
current examination to gauge the extent of current hearing 
impairment.  It is well established that the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the appellant will be provided the opportunity 
to report for current VA audiology evaluation to ascertain 
the current status of the service-connected bilateral hearing 
loss.

Accordingly, the case is REMANDED for the following actions

1.  The RO should specifically 
request the VA audiogram results 
from September 16, 2003 and 
October 21, 2003 through all 
available channels until the 
records are received.

2.  The veteran should be 
scheduled for a VA audiology 
examination, to include an 
audiometric evaluation, to 
ascertain the extent of current 
bilateral hearing loss.  The 
claims file must be made available 
to the examiner.

3.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

4.  The RO should ensure that the 
medical report and development 
requested above comply with this 
remand.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


